Citation Nr: 0336012	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  95-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
fusion, lumbar spine, L4 to S1 with severe loss of motion, 
levoscoliosis, with spondylolisthesis grade I and 
degenerative arthritis.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1969 until March 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of  Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

In the present case, the VA issued a VCAA notice letter in 
May 2003.  That letter concerned the veteran's appeal on the 
issue of entitlement to TDIU, but did not address the 
increased rating issue.  Moreover, the May 2003 letter did 
not satisfactorily detail the specific types of evidence 
needed to substantiate the TDIU claim, nor did it discuss 
VA's development activity, as required under Quartuccio.  
Therefore, additional notice is required as to both issues on 
appeal.  Such additional notice should clearly indicate that 
the veteran has a full year in which to submit any additional 
evidence and that such period may be specifically waived.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3rd 1334 (Fed Cir. 2003).  

Furthermore, the Board observes that, twice during the 
pendency of the appeal, the rating criteria pertaining to 
disabilities of the spine have been amended.  First, the 
rating criteria specific to intervertebral disc syndrome were 
amended effective September 23, 2002.  See 67 Fed. Reg. 54345 
- 54349 (Aug. 22, 2002).  Then, the criteria for spinal 
disabilities in general, to include intervertebral disc 
syndrome, were amended effective September 26, 2003.  See 68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003).  The veteran has not 
yet been apprised of the latter change in the rating 
criteria.  Such notice is necessary under the VCAA.  
Moreover, while the criteria amended effective September 23, 
2002, were contained in a June 2003 supplemental statement of 
the case, the Board finds that it might be useful to the 
veteran to receive such information along with the September 
26, 2003 amendment, to ensure her awareness of all pertinent 
changes in the law.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the specific 
types of evidence needed to substantiate 
her claims, as well as VA's development 
activity in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  Should any additional evidence be 
received, readjudicate the issues on 
appeal, considering all applicable rating 
criteria, including as effective prior to 
and from September 23, 2002, and 
effective September 26, 2003, as 
appropriate.  See 67 Fed. Reg. 54345 - 
54349 (Aug. 22, 2002) and 68 Fed. Reg. 
51454 - 51458 (Aug. 27, 2003).

If any benefit sought on appeal remains denied, the appellant 
and her representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Such supplemental statement of the 
case should specifically include all applicable rating 
criteria for evaluating the disability at issue, effective 
prior to and from September 23, 2002 and effective September 
26, 2003.  Thereafter, the case should be returned to the 
Board for further appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




